                   Case 1-18-43991-jmm                      Doc 126          Filed 09/01/21             Entered 09/02/21 00:06:36


                                                                United States Bankruptcy Court
                                                                 Eastern District of New York
In re:                                                                                                                Case No. 18-43991-jmm
Toni G. Simons                                                                                                        Chapter 13
       Debtor
                                                       CERTIFICATE OF NOTICE
District/off: 0207-1                                                   User: admin                                                               Page 1 of 2
Date Rcvd: Aug 30, 2021                                                Form ID: 318                                                             Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 01, 2021:
Recip ID                  Recipient Name and Address
db                        Toni G. Simons, 167-24 Foch Blvd, Jamaica, NY 11434-1736

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                         BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                        NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 01, 2021                                             Signature:           /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 27, 2021 at the address(es) listed
below:
Name                                  Email Address
Michael J. Macco
                                      ecf@maccolaw.com jzarrilli@maccolaw.com;maccocr82572@notify.bestcase.com

Norma E Ortiz
                                      on behalf of Debtor Toni G. Simons email@ortizandortiz.com
                                      ortiznoticeme@gmail.com;bkcourt@gmail.com;ortiznr70019@notify.bestcase.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov

Peter Adel Lawrence
                                      on behalf of Creditor Deutsche Bank National Trust Company as Trustee for the IndyMac Home Equity Mortgage Loan
                                      Asset-Backed Trust Series 2006-H3 plawrence@sterneisenberg.com, bkecf@sterneisenberg.com

Sabita Hajaree-Ramsaran
                                      on behalf of Creditor Specialized Loan Servicing LLC as servicer for Deutsche Bank National Trust Company, as Trustee for
                                      GSR Mortgage Loan Trust 2006-OA1, Mortgage Pass-Through Certificates, Series 2006-OA1 shramsaran@km-law.com,
                                      nybk@km-law.com,Kozeny@ecf.courtdrive.com

Stacey Weisblatt
                                      on behalf of Creditor Deutsche Bank National Trust Company as Trustee for the IndyMac Home Equity Mortgage Loan
                                      Asset-Backed Trust Series 2006-H3 bkecf@sterneisenberg.com, bkecf@sterneisenberg.com
              Case 1-18-43991-jmm              Doc 126           Filed 09/01/21            Entered 09/02/21 00:06:36


District/off: 0207-1                                       User: admin                                                             Page 2 of 2
Date Rcvd: Aug 30, 2021                                    Form ID: 318                                                           Total Noticed: 1
Wesley T Kozeny
                          on behalf of Creditor Specialized Loan Servicing LLC as servicer for Deutsche Bank National Trust Company, as Trustee for
                          GSR Mortgage Loan Trust 2006-OA1, Mortgage Pass-Through Certificates, Series 2006-OA1 Wesley.Kozeny@BonialPC.com,
                          nybk@km-law.com;Kozeny@ecf.courtdrive.com;Notices.Bonial@ecf.courtdrive.com


TOTAL: 7
                Case 1-18-43991-jmm                      Doc 126          Filed 09/01/21              Entered 09/02/21 00:06:36


 Information to identify the case:

 Debtor 1:
                       Toni G. Simons                                                     Social Security number or ITIN:   xxx−xx−4139
                                                                                          EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

 Debtor 2:                                                                                Social Security number or ITIN: _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)                                                                      EIN: _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court:        Eastern District of New York                       Date case filed for chapter:      13     7/11/18

 Case number:           1−18−43991−jmm


                  NOTICE OF NO FINANCIAL MANAGEMENT CERTIFICATE AND/OR
                  CERTIFICATION REGARDING DOMESTIC SUPPORT OBLIGATIONS


NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) has not filed a Certification About a Financial Management Course or Official Form 423
in accordance with Bankruptcy Rules 1007(c) and/or Certification Regarding Domestic Support Obligations
pursuant to 11 U.S.C. Section 1328(a).
Unless the aforementioned Certificates are filed by September 13, 2021, this case may be closed with no discharge of
debtor(s) having been entered.

Notice is further given that:

If the debtor(s) subsequently file(s) a Motion to Reopen the case to allow for the filing of the Certification About a
Financial Management Course, the debtor(s) must pay the full filing fee due for filing such a motion.


 Dated: August 27, 2021


                                                                                     For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnfcer13.jsp [Notice of No Certification About a Financial Management Course rev. 02/01/17]
